DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 					Status of Claims / Amendments
	This office action is in response to the RCE referred above.
Claims 1- 9 are presently pending and active (claims 1, 5 are independent claims). 
Claim Objections
Claim objection is withdrawn in view of claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0011447) in view of Sabri et al (US 2012/0222815){hereinafter Sabri}, Tomita et al (US 5,423,936){hereinafter Tomita} and Kubodera et al (US 5,332,442){hereinafter Kubodera} [or alternately Yuda et al (US 6,663,715){hereinafter Yuda}].
Regarding Claims 1, 5: Fink teach a plasma treatment device comprising:
an electrode plate 32 (gas delivery assembly - Fig. 4 and 0041) having a main electrode plate 60A (first plate – 0041), a first diffuser plate 65A, a second diffuser plate 65B (Figs. 4, 5 and 0044, 0046), and a shower plate 63 (gas shower injection plate – Figs. 4 5 and 0043), in this order; 
an inlet 61 that is formed in main electrode plate 60A (Fig. 4 and 0042);
a counter electrode 16 (chuck assembly – Fig. 1 and 0031, 0034),

wherein the plasma treatment device is constituted so that process gas introduced between the main electrode plate and the shower plate (through gas inlet 61 – Fig. 4 and 0042) is exhausted toward the counter electrode 16 through the third small holes 64 formed in the shower plate 63 (0043),
wherein the first diffuser plate 65A and the second diffuser plate 65B are arranged substantially parallel with the shower plate 63 (Figs. 4, 5),
wherein the process gas is introduced between the main electrode plate 60A and the first diffuser plate 65A, passes through the first small holes of the first diffuser plate 65A (0042-0047) and the second small holes of the second diffuser plate 65B in this order, and reaches the shower plate 63 and flows out from the third small holes 64 of the shower plate 63 toward the counter electrode 16 (Figs. 4, 5 and 0042-0047).
Fink also teach that size of holes (cell size) are all variable to suit specific requirements and tailored to impart the correct properties in the final manufactured units to achieve a desired flow of gas (0045). Fink additionally teach that cross section of holes can be circular and other shapes (like circular, elliptical, polygonal or the like). 
Fink do not explicitly teach a metallic pipe, wherein the metallic pipe penetrates and is connected to the main electrode plate, the first diffuser plate, the second diffuser plate, and the shower plate, wherein the metallic pipe is configured to transmit a frequency power to the 
the plasma treatment device satisfies Formulae (1) and ( 2) :
Formula (1): R1 > R2 > R3
Formula (2): HI < H2 < H3
wherein R1 is a diameter of the first small holes of the first diffuser plate, R2 is a diameter of the second small holes of the second diffuser plate, R3 is a diameter of the third small holes of the shower plate, HI is an aperture ratio of the first diffuser plate, H2 is an aperture ratio of the second diffuser plate, and H3 is an aperture ratio of the shower plate.
Sabri teach a plasma apparatus comprising a showerhead including a metallic pipe 212,220 (gas distribution stem/stem sleeve - made from aluminum – Figs. 2A and 0073) that penetrates (as seen from Figs. 2A, 2B) and is connected to a face plate 214 with embedded ground plate/electrode (shower plate – Fig. 2B and 0066){part of ceramic face plate assembly 210 – 0066}[“penetrate” is taken to mean as “to pass into” or “to enter by overcoming”, per Merriam-Webster dictionary]. Further it is known for showerheads to include a main electrode plate, first and second diffuser plates and a shower plate (e.g. as disclosed by Fink, as explained above). It would be obvious to provide metallic pipe as taught by Sabri in the apparatus of Fink (that includes main electrode plate, first and second diffuser plates and the shower plate) to enable supply of gas and RF power in gas showerhead structure to enable transmit RF power and supply gas for plasma generation to obtain uniform supply of gas for more uniform substrate processing (0067). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a metallic pipe that penetrates and is connected to the 
 Further, Fink in view of Sabri do not explicitly teach the plasma treatment device satisfies Formulae (1) and ( 2) :
Formula (1): R1 > R2 > R3
Formula (2): HI < H2 < H3
wherein R1 is a diameter of the first small holes of the first diffuser plate, R2 is a diameter of the second small holes of the second diffuser plate, R3 is a diameter of the third small holes of the shower plate, HI is an aperture ratio of the first diffuser plate, H2 is an aperture ratio of the second diffuser plate, and H3 is an aperture ratio of the shower plate.
Tomita teach a plasma apparatus comprising an electrode plate 2 (electrode unit – Fig. 1 and col. 3, line 47), that includes first and second diffuser plates 51, 52 and shower plate 3 (shower electrode – Fig. 1 and col. 3, lines 55-60). Tomita further teach that diameter of hole 51a (in first diffuse plate 51) is greater than diameter of hole 52a (in second diffuser plate 52), and the diameter of hole 52a (in second diffuser plate 52) is larger than diameter of hole 55 (in shower plate 3){Fig. 1 and col. 4, lines 15-18}[thus the gas supply structure of Fig. 1 of Tomita teaches the claimed relationship, viz. R1 > R2 > R3]. Additionally, it is seen from Fig. 1 of 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the plasma treatment device of Fink with hole diameters in the first and second diffuser plates and the shower plate that satisfy the claimed relationship R1 > R2 > R3, in view of teaching by Tomita in the apparatus of Fink in view of Sabri to enable supply gas uniformly distributed in the processing chamber (Fink – 0030).
Further, Fink in view of Sabri and Tomita teach that cell size (or number of holes/cells) are all variable to suit specific requirements and tailored to impart the correct properties in the final manufactured units to achieve a desired flow of gas (0045,0073 - Fink), but do not explicitly teach the plasma treatment device satisfies Formula ( 2), viz.:
Formula (2): HI < H2 < H3
wherein, HI is an aperture ratio of the first diffuser plate, H2 is an aperture ratio of the second diffuser plate, and H3 is an aperture ratio of the shower plate.
Kubodera teach a substrate processing apparatus comprising a gas supply apparatus 24 (gas chamber – Fig. 12 and col. 9, lines 15-16) that includes:
A first diffuser plate 32, a second diffuser plate 34 and a shower plate 36 (Fig. 12 and col. 9, lines 38-41). Kubodera further teach that number of gas supply holes in the shower plate 36, the second diffuser plate 34 and the first diffuser 32 are 1740, 252 and 153 respectively (col. 9, lines 41-60), which meets the claimed relationship H1<H2<H3. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the number of holes in the shower plate, the second diffuser plate and the first diffuser plate in view of teaching by Kubodera in the apparatus of 
Alternately, Yuda teach a plasma apparatus comprising a gas supply structure (Fig. 9) including first and second diffuser plates 11, 12 and a shower plate 9, each plate having gas supply holes (col. 7, lines 1-10). Yuda further teach that a total opening area of the plurality of neutral gas passage holes in the gas diffusing plate (first diffuser plate 11 – Fig. 9) on a side of the upper electrode plate may be smaller than that of the plurality of neutral gas passage holes in the gas diffusing plate (second diffuser plate 12 – Fig. 9) on a side of the lower electrode plate. Also, the number of the neutral gas passage holes in the gas diffusing plate (second diffuser plate 12 – Fig. 9) on the side of the lower electrode plate may be more than the number of the neutral gas passage holes in the gas diffusing plate (first diffuser plate 11 – Fig. 9) on the side of the upper electrode plate (col. 10, lines 53-65).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the number of holes (aperture ratio) in the second diffuser plate and the first diffuser plate in view of teaching by Yuda in the apparatus of Fink in view of Sabri, Tomita and Kubodera depending upon specific requirements of processing, like required distribution of gases in the processing chamber.
Furthermore, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the number of holes in the shower plate, the second diffuser plate and the first diffuser plate in view of teaching by Yuda and Kubodera in the apparatus of Fink in view of Sabri, Tomita depending upon specific requirements of processing, like required distribution of gases in the processing chamber.

Regarding Claim 6: Fink in view of Sabri, Tomita and Kubodera (or Yuda) teach all limitations of the claim including a transmission path (via gas distribution stem/stem sleeve 212, 220 connected to the electrode plate (of showerhead 200 via stem 220 - Figs. 2A, 2B, 3B - Sabri) and wherein the transmission path transmits the frequency power to the electrode plate 216 ( 0066, 0067, 0073 - Sabri).
Regarding Claim 8: Fink in view of Sabri, Tomita and Kubodera (or Yuda) teach all limitations of the claim including the main electrode plate 60A is in contact with the first diffuser plate 65A, the second diffuser plate 65B, and the shower plate 63 (Figs. 4, 5 and 0044).
Regarding Claim 9: Fink in view of Sabri, Tomita and Kubodera (or Yuda) teach all limitations of the claim including an interval between the shower plate 63 and the second diffuser plate 65B is approximately equal to an interval between the first diffuser plate 65A and the second diffuser plate 65B (as seen in Figs. 4, 5 – Fink) but do not explicitly teach the interval between the shower plate and the second diffuser plate is approximately equal to an interval between the first diffuser plate and the second diffuser plate.
Fink is discussed above. Fink also teach that honeycomb panels 65 have cells and the cell size, i.e., width, depth of material, thickness of cell walls and grade of aluminum are all variable 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adjust the depth of cells (viz. adjust height of first and second diffuser plates with respect to each other, and the distance between the second diffuser plate and the shower plate) in view of teaching by Fink in the apparatus of Fink in view of Sabri, Tomita and Kubodera (or Yuda) to achieve a desired flow of gas (0045, Fink).

Claims 2 is /are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0011447) in view of Sabri et al (US 2012/0222815){hereinafter Sabri}, Tomita et al (US 5,423,936){hereinafter Tomita} and Kubodera et al (US 5,332,442){hereinafter Kubodera} [or alternately Yuda et al (US 6,663,715){hereinafter Yuda}] as applied to claims 1, 3, 5, 6, 8, 9 and further in view of Yamagishi et al (US 2004/0194709) {hereinafter Yamagishi}.
Regarding Claim 2: Fink in view of Tomita and Kubodera (or Yuda) teach all limitations of the claim including high frequency power supplied to electrode plate 32 (gas delivery/inject assembly - 0041, Fink) and wherein the electrode plate 32 is electrically and integrally constituted as a whole (Fig. 4, Fink).
Fink in view of Tomita and Kubodera (or Yuda) do not explicitly teach wherein frequency power produced in one frequency power generator is supplied to a plurality of portions of the electrode plate through one matching device and a transmission path,
wherein the transmission path is equally branched in a middle thereof and is connected to the electrode plate, and

Yamagishi teach a plasma apparatus comprising:
frequency power produced in one frequency power generator 8 (radio frequency power source – Figs. 1, 2 and at least 0045) is supplied to a plurality of portions of the electrode plate (at points 46, 47, 48, 49 – Fig. 2 and 0045) through one matching device 10 (impedance matching circuit – Fig. 2 and 0045) and a transmission path (including coaxial cable 33 – 0045),
wherein the transmission path is equally branched in a middle thereof (at branch point 36 – Fig. 2 and 0045) and is connected to the electrode plate (per Fig. 2), and
wherein an impedance value of each transmission path after branched is mutually equal (0051).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide frequency power produced in one frequency power is supplied to a plurality of portions of the electrode plate through one matching device and a transmission path, wherein the transmission path is equally branched in a middle thereof and is connected to the electrode plate, and wherein a impedance value of each transmission path after branched is mutually equal in view of teaching by Yamagishi in the apparatus of Fink in view of Tomita and Kubodera (or Yuda) to provide equal impedance of each transmission path and obtain improved uniformity of processing for large substrates. 




Claims 4 is /are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0011447) in view of Sabri et al (US 2012/0222815){hereinafter Sabri}, Tomita et al (US 5,423,936){hereinafter Tomita} and Kubodera et al (US 5,332,442){hereinafter Kubodera} [or alternately Yuda et al (US 6,663,715){hereinafter Yuda}] as applied to claims 1, 3, 5, 6, 8, 9 and further in view of Park et al (US 2003/0010452){hereinafter Park}.
Regarding Claim 4: Fink in view of Sabri, Tomita and Kubodera (or Yuda) teach all limitations of the claim but do not explicitly teach an interval between the main electrode plate and the first diffuser plate is wider than an interval between the shower plate and the second diffuser plate.
Park teach a plasma apparatus comprising a top plate 50, first and second baffle (diffuser) plates 30, 40 and a face (shower) plate 20 (Fig. 1 and 0010, 0074, 0076). Park further teach that first and second baffle (diffuser) plates 30, 40 can be moved up or down by controlling thickness of first and second spacer rings thereby determining relative positions of the first and the second diffuser (baffle) plates 30 and 40 (0076){the movements of the first and  the second diffuser plates 30, 40 would obviously change an interval between the main electrode (top plate 50) and the first diffuser plate 30, and an interval between the shower plate (face plate) 20 and the second diffuser plate 40}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control/optimize the positions of the first and the second diffuser plates (resultantly controlling an interval between the main electrode plate and the first diffuser plate, and an interval between the shower plate and the second diffuser plate) in view of teaching by Park in the apparatus of Fink in view of Sabri, Tomita and Kubodera (or Yuda) to obtain optimized uniformity of substrate processing (0009 – Park). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0011447) in view of Sabri et al (US 2012/0222815){hereinafter Sabri}, Tomita et al (US 5,423,936){hereinafter Tomita} and Kubodera et al (US 5,332,442){hereinafter Kubodera} [or alternately Yuda et al (US 6,663,715){hereinafter Yuda}] as applied to claims 1, 3, 5, 8, 9 and further in view of Ramaswamy et al (US 2013/0292057){hereinafter Ramaswamy}.
Regarding Claim 6: Fink in view of Sabri, Tomita and Kubodera (or Yuda) teach all limitations of the claim but do not explicitly teach a transmission path connected to the electrode plate, wherein the transmission path transmits the frequency power to the electrode plate.
Ramaswamy teach a plasma apparatus comprising a transmission path 200 (coaxial RF feeder – Fig. 1 and 0031) and connected to the electrode plate 120 (ceiling electrode or showerhead – 0030), wherein the transmission path 200 transmits the frequency power to the electrode plate 120 (0031).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the transmission connected to the electrode plate, wherein the transmission path transmits the frequency power to the electrode plate in view of teaching by Ramaswamy in the apparatus of Fink in view of Sabri, Tomita and Kubodera (or Yuda) to enable supply RF power more uniformly to the electrode plate (0006- Ramaswamy).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2005/0011447) in view of Sabri et al (US 2012/0222815){hereinafter Sabri}, Tomita et al (US 5,423,936){hereinafter Tomita} and Kubodera et al (US 5,332,442){hereinafter Kubodera} [or alternately Yuda et al (US 6,663,715){hereinafter Yuda}] as applied to claims 1, 3, 5, 6, 8, 9 and further in view of Seo et al (US 2014/0283746){hereinafter Seo}.
Regarding Claim 7: Fink in view of Sabri, Tomita and Kubodera (or Yuda) teach all limitations of the claim including the metallic pipe 212 with holes in circumferential direction in a spaced portion (as seen in Fig. 3D), but do not explicitly teach the space exposed portion is between the main electrode plate and the first diffuser plate.
Seo teach a plasma apparatus comprising a gas pipe 510, 314 (first gas supply line, showerhead distribution plate – Fig. 7 and 0084) and the gas pipe having a space exposed portion between a main electrode plate 310 and a (first) diffuser plate 312, and the space exposed portion has a plurality of gas ejection holes (through holes in distribution plate 314).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the metallic pipe with the space exposed portion between the main electrode plate and the first diffuser plate in view of teaching by Seo in the apparatus of Fink in view of Sabri, Tomita and Kubodera (or Yuda) to enable supply gas for diffusion by the first and second diffuser plates.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 9 of copending Application No. 16/080232 in view of Fink (US 2005/0011447) in view of Tomita et al (US 5,423,936){hereinafter Tomita} and Kubodera et al (US 5,332,442){hereinafter Kubodera} [or alternately Yuda et al (US 6,663,715){hereinafter Yuda}].
Claims 1, 5, 9 of the co-pending application teach all limitations of claim 1 of the instant application but do not explicitly teach a second diffuser plate;
wherein the first diffuser plate has a plurality of first small holes, the second diffuser plate has a plurality of second small holes, and the shower plate has a plurality of third small holes, 
wherein the plasma treatment device is constituted so that the process gas introduced between the main electrode plate and the shower plate is exhausted toward the counter electrode through the third small holes formed in the shower plate, 
wherein the first diffuser plate and the second diffuser plate are arranged substantially parallel with the shower plate, 
wherein the process gas is introduced between the main electrode plate and the first diffuser plate, passes through the first small holes of the first diffuser plate and the second small holes of the second diffuser plate in this order, and reaches the shower plate and flows out from the third small holes of the shower plate toward the counter electrode, and 
wherein the plasma treatment device satisfies Formulae (1) and (2):
Formula (1): R1 > R2 > R3 
Formula (2): HI < H2 < H3

Fink, Tomita, Kubedera (or alternately Yuda) are discussed above (as detailed above under rejection of claim 1) and teach above limitations, viz. an electrode plate 32 (gas delivery assembly - Fig. 4 and 0041) having a main electrode plate 60A (first plate – 0041), a first diffuser plate 65A, a second diffuser plate 65B (Figs. 4, 5 and 0044, 0046), and a shower plate 63 (gas shower injection plate – Figs. 4 5 and 0043), in this order{as disclosed by Fink}. 
a counter electrode 16 (chuck assembly – Fig. 1 and 0031, 0034, Fink),
wherein the first diffuser plate 65A has a plurality of first small holes (cells of honeycomb – 0045), the second diffuser plate 65B has a plurality of second small holes (cells of honeycomb – 0045), and the shower plate 63 has a plurality of third small holes 64 (Fig. 4 and 0043),
wherein the plasma treatment device is constituted so that process gas introduced between the main electrode plate and the shower plate (through gas inlet 61 – Fig. 4 and 0042) is exhausted toward the counter electrode 16 through the third small holes 64 formed in the shower plate 63 (0043),
wherein the first diffuser plate 65A and the second diffuser plate 65B are arranged substantially parallel with the shower plate 63 (Figs. 4, 5 - Fink),
wherein the process gas is introduced between the main electrode plate 60A and the first diffuser plate 65A, passes through the first small holes of the first diffuser plate 65A (0042-0047) and the second small holes of the second diffuser plate 65B in this order, and reaches the shower 
Fink also teach that size of holes (cell size) are all variable to suit specific requirements and tailored to impart the correct properties in the final manufactured units to achieve a desired flow of gas (0045). Fink additionally teach that cross section of holes can be circular and other shapes (like circular, elliptical, polygonal or the like). 
Claims 1, 5, 9 in view of Fink do not explicitly teach the plasma treatment device satisfies Formulae (1) and (2):
Formula (1): R1 > R2 > R3
Formula (2): HI < H2 < H3
wherein R1 is a diameter of the first small holes of the first diffuser plate, R2 is a diameter of the second small holes of the second diffuser plate, R3 is a diameter of the third small holes of the shower plate, HI is an aperture ratio of the first diffuser plate, H2 is an aperture ratio of the second diffuser plate, and H3 is an aperture ratio of the shower plate.
Tomita teach a plasma apparatus comprising an electrode plate 2 (electrode unit – Fig. 1 and col. 3, line 47), that includes first and second diffuser plates 51, 52 and shower plate 3 (shower electrode – Fig. 1 and col. 3, lines 55-60). Tomita further teach that diameter of hole 51a (in first diffuse plate 51) is greater than diameter of hole 52a (in second diffuser plate 52), and the diameter of hole 52a (in second diffuser plate 52) is larger than diameter of hole 55 (in shower plate 3){Fig. 1 and col. 4, lines 15-18}[thus the gas supply structure of Fig. 1 of Tomita teaches the claimed relationship, viz. R1 > R2 > R3]. Additionally, it is seen from Fig. 1 of Tomita that number of holes (viz. open area or aperture ratio) reduces in the upstream direction of gas flow (viz. from the shower plate 3 to the first diffuser plate 51).

Further, Claims 1, 5, 9 in view of Fink and Tomita teach that cell size (or number of holes/cells) are all variable to suit specific requirements and tailored to impart the correct properties in the final manufactured units to achieve a desired flow of gas (0045,0073 - Fink), but do not explicitly teach the plasma treatment device satisfies Formula ( 2), viz.:
Formula (2): HI < H2 < H3
wherein, HI is an aperture ratio of the first diffuser plate, H2 is an aperture ratio of the second diffuser plate, and H3 is an aperture ratio of the shower plate.
Kubodera teach a substrate processing apparatus comprising a gas supply apparatus 24 (gas chamber – Fig. 12 and col. 9, lines 15-16) that includes:
A first diffuser plate 32, a second diffuser plate 34 and a shower plate 36 (Fig. 12 and col. 9, lines 38-41). Kubodera further teach that number of gas supply holes in the shower plate 36, the second diffuser plate 34 and the first diffuser 32 are 1740, 252 and 153 respectively (col. 9, lines 41-60), which meets the claimed relationship H1<H2<H3. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the number of holes in the shower plate, the second diffuser plate and the first diffuser plate in view of teaching by Kubodera in the apparatus of Claims 1, 5, 9 in view of Fink and Tomita depending upon specific requirements of processing, like required distribution of gases in the processing chamber.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the number of holes (aperture ratio) in the second diffuser plate and the first diffuser plate in view of teaching by Yuda in the apparatus of Claims 1, 5, 9 in view of Fink, Tomita and Kubodera depending upon specific requirements of processing, like required distribution of gases in the processing chamber.
Furthermore, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the number of holes in the shower plate, the second diffuser plate and the first diffuser plate in view of teaching by Yuda and Kubodera in the apparatus of Claims 1, 5, 9 in view of Fink, Tomita and Kubodera depending upon specific requirements of processing, like required distribution of gases in the processing chamber.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments (pages 11, 12 filed 01/25/2021) with respect to claim(s) 1, 5 have been considered but are moot due to new ground of rejection necessitated due to claim amendment. New references by Sabri when combined with previously cited Fink, Tomita, Kubodera and Yuda is considered to teach limitations of amended claims 1, 5 as explained above. Balance claims have also been rejected as detailed above. Regarding applicant’s arguments (page 12) that Ramaswamy’s pipe 206 does not penetrate the gas distribution layer 122 (Fig. 1), examiner respectfully responds that Ramsawamy is not cited for claim rejection, and the said limitation is taught by Sabri, as detailed above under claim 1 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byun (US 2006/0263522) teach a plasma apparatus comprising a pipe 10 that is connected to a showerhead 20 and the pipe 10 is also connected to RF power source 4 (Fig. 1 and 0008).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716